Citation Nr: 0508534	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-01 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to an evaluation in excess of 20 percent for 
herniated nucleus pulposus, L4-L5 and L5-S1.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had several periods of active service, including 
from June 19, 1990, to August 29, 1990 (plus two months and 
five days of prior active service), and also from November 
1990 to March 1993 and March 1996 to April 1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In November 2003, the Board remanded 
this appeal for additional development.  The Board is 
satisfied that its requested development is now complete, 
such that it may now proceed with a decision herein.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.
 
2.  For the period of the claim prior to September 23, 2002, 
the veteran's herniated nucleus pulposus, L4-5 and L5-S1, was 
manifested by no more than moderate recurrent attacks of 
intervertebral disc syndrome, muscle spasm on extreme forward 
bending or a unilateral loss of lateral spine motion in a 
standing position, and moderate limitation of motion as the 
result of pain.  

3.  For the period of the claim from September 23, 2002, to 
September 25, 2003, the veteran's herniated nucleus pulposus, 
L4-L5 and L5-S1, was not manifested by any period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician; for this period, however, the disability had 
orthopedic manifestations of no more than moderate limitation 
of motion as the result of pain, as well as neurological 
manifestations analogous to no more than mild and incomplete 
sciatic nerve paralysis affecting the left leg.  

4.  For the period of the claim from September 26, 2003, the 
veteran's herniated nucleus pulposus, L4-L5 and L5-S1, is not 
manifested by any period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician; for 
this period, however, the disability is manifested by no more 
than forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, a combined 
thoracolumbar spine range of motion not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
20 percent for herniated nucleus pulposus, L4-L5 and L5-S1, 
have not been approximated.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in 
effect prior to and after September 23, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA, now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations are applicable to the 
claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA strictly 
complied with the notification and assistance provisions of 
the VCAA, such that the Board's decision to proceed in 
adjudicating the veteran's claim at this time does not 
prejudice him in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court specifically held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio that 
informs the claimant of any information and evidence not of 
record: (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and that, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).  Further, the Court clarified that VA's 
regulations implementing the amended section 5103(a) apply to 
cases pending before VA on November 9, 2000, even if the RO 
decision was issued before that date, and that, where notice 
was not mandated at the time of the initial RO decision, it 
was not error to provide remedial notice after such initial 
decision.  See Pelegrini II at 120-123.

In this case, the veteran's original claim, for entitlement 
to an evaluation in excess of 10 percent for service-
connected herniated nucleus pulposus, L4-5 and L5-S1 (lumbar 
spine disability), was received on November 30, 2000, just 
after the enactment of the VCAA.  In conjunction with this 
claim, the veteran only identified VA treatment records as 
relevant to his request for an increased rating.    

In the initial June 2001 rating action, the RO listed the 
evidence considered and the regulatory criteria necessary to 
establish entitlement to an evaluation in excess of 10 
percent for the veteran's lumbar spine disability, and then 
specified in its reasons and bases that it had decided to 
grant the claim based mainly upon the results of a January 
2001 VA examination that showed increased limitation of 
motion in the lumbar spine.  In awarding the veteran an 
increased evaluation to 20 percent, the RO further advised, 
however, that the evidence did not warrant the assignment of 
an evaluation greater than that amount, with consideration of 
the then-applicable rating criteria for his disability.

After the veteran appealed the June 2001 rating decision, the 
RO released a statement of the case in November 2001 and a 
supplemental statement of the case (SSOC) in April 2002 that 
further advised the veteran of the laws and regulations 
applicable to his claim, as well as all evidence considered 
in support of the appeal, including the results of a new VA 
examination conducted in February 2002.  The RO explained in 
these adjudications, however, that the evidence of record 
still did not support an increase in his disability rating 
beyond 20 percent.  

The RO initially transferred this matter to the Board for 
appellate review in July 2002.  In November 2003, the Board 
remanded the matter back to the RO for additional 
development, noting that the RO needed to provide the veteran 
with appropriate VCAA notice and assistance for his claim, 
and that he also needed to be scheduled for a new VA 
examination in order to fully assess the extent of his lumbar 
spine disability under newly promulgated rating criteria.  

In a May 2004 letter, the RO informed the veteran of its 
expanded duties to notify and assist under the VCAA, 
explained that it was developing his claim pursuant to the 
latter duty, requested that the veteran submit any pertinent 
evidence he had to support his claim, and indicated that it 
would assist the veteran in obtaining and developing this 
evidence, provided that he identified the source(s) of the 
evidence.  

In the May 2004 VCAA letter, the RO explained that it was 
required to make reasonable efforts to assist the veteran in 
obtaining evidence in support of his claim, including medical 
records, employment records, and records from federal 
agencies, but that ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
information.  The RO also indicated that it would provide the 
veteran with a new medical examination or would secure a 
medical opinion, if it thought that such an examination or 
opinion was necessary to make a decision in the case.  

The RO told the veteran in May 2004 that it needed certain 
evidence from him, namely any other outstanding medical 
records that would demonstrate that his service-connected 
lumbar spine disability had increased in severity.  The RO 
further advised that if the veteran had not recently received 
any medical treatment or evaluation and had no other evidence 
of increased disability, he could submit his own written 
statement to describe the frequency and severity of his 
lumbar spine symptoms.  The RO advised the veteran that he 
could sign and return a release form to the RO so that it 
could obtain any outstanding private medical reports, and 
that it could obtain his VA treatment records if he provided 
the RO with the location and dates of treatment at a VA 
facility.  The RO informed the veteran that he should tell 
the RO about any additional information or evidence that he 
wanted the RO to obtain for him, and indicated that the 
veteran should send in any evidence in his possession that 
the RO needed for his claim.  

A review of the claims file reflects that the veteran did not 
respond to the May 2004 VCAA letter.  He did, however, inform 
an April 2004 VA examiner that he had not received any 
medical treatment for approximately two years because he did 
not have health insurance.  (The examiner did advise the 
veteran in October 2004 that because his disability was 
service-connected, he was eligible for VA treatment.)

Thereafter, in an October 2004 SSOC, the RO reviewed the 
additional evidence of record, and also provided further 
notice of the laws and regulations applicable to the claim 
under the VCAA by providing the text of 38 C.F.R. § 3.102 
(reasonable doubt) and 38 C.F.R. § 3.159 (VA assistance in 
developing claims).  Further, the RO also listed applicable 
portions of the regulations that encompassed changes to the 
criteria for rating spine disabilities, as effective from 
September 23, 2002, and from September 26, 2003.  The RO 
explained that the findings from the veteran's recent VA 
examination, in conjunction with a review of the pertinent 
evidence of record, warranted only a continuation of his 
currently assigned 20 percent rating until September 23, 
2002.  The RO further indicated that from that date, however, 
he was eligible for a separate 20 percent rating for the 
orthopedic manifestations of his lumbar spine disability, as 
well as a new 10 percent rating for the neurological 
manifestations of that disability, in light of the RO's 
consideration of the changes in the rating criteria.  The RO 
further explained that, after consideration of the rating 
criteria changes effective from September 26, 2003, no higher 
evaluations were warranted for that period of the claim.  The 
RO also released a rating decision in conjunction with this 
SSOC, in recognition of the veteran's newly and separately 
assigned rating for the neurological manifestations of his 
lumbar spine disability.  

In a January 2005 letter, the RO advised the veteran that it 
was returning his appeal to the Board, and informed him of 
how he could still submit additional evidence to VA if he so 
desired.  

The above shows that, throughout this appeal, VA notified the 
veteran as to the legal criteria governing his claim, the 
evidence needed to show entitlement to the benefit sought, 
how VA could and would help him obtain relevant records 
and/or a new medical examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claim.  VA also asked the veteran to provide any evidence 
he had in support of his claim, consistent with the fourth 
element of Pelegrini II.  

The Board acknowledges that the May 2004 VCAA notice was not 
provided to the veteran prior to the initial June 2001 RO 
determination in this matter.  As noted earlier, however, the 
Court has clarified that where such notice was not mandated 
at the time of the initial RO decision, it is not error to 
provide remedial notice after such initial decision.  See 
Pelegrini II at 120-123.  The Court also set out that the 
claimant need only be provided VCAA notice and an appropriate 
amount of time to respond, followed by proper subsequent VA 
process.  Id.  Accordingly, the Board notes that in this 
case, after VCAA notice was provided in May 2004, the veteran 
was given an appropriate opportunity to respond, and an 
appropriate SSOC was then issued in October 2004, well prior 
to the appeal returning to the Board.

The Board emphasizes that it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's initial June 2001 decision.  
Moreover, the content of the VCAA notice in this case fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as discussed above.  Thus, the veteran 
had adequate opportunity to identify and/or submit the 
evidence or information that he was informed was needed from 
him to support his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (harmless error).  In this case, the 
veteran was fully advised consistent with governing legal 
authority, and was further provided the appropriate 
opportunity to respond to his notice.  The Board therefore 
finds that any defect with respect to the timing of the VCAA 
notice in this case was harmless error, and that VA has 
satisfied the VCAA's duty to notify the veteran.  

The Board additionally finds that VA made reasonable efforts 
to identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A.§ 5103A (a), (b), and (c).  In 
particular, VA sought to obtain all treatment records 
referenced by the veteran, notably only identified by him as 
VA medical reports.  To that end, the veteran's record of VA 
outpatient treatment, as dated from November 2000 to March 
2001, is contained in the claims file.  Moreover, the Board 
again observes that the veteran advised the April 2004 VA 
examiner that he had not received any medical treatment at 
all in approximately two years, and reported that he 
generally self-treats his disability.  Further, the veteran 
did not respond to VA's request for additional evidence in 
the May 2004 VCAA letter. 

Additionally, the Board finds that VA conducted necessary 
medical inquiry in an effort to substantiate the veteran's 
claim.  38 U.S.C.A. § 5103A(d).  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion "when such is necessary" to decide a claim.  See 38 
C.F.R. § 3.159(c)(4)(i) (2004) (emphasis added).  
Accordingly, in this case, the veteran was afforded pertinent 
VA examination and testing in January 2001, February 2002, 
and April 2004.  The RO also obtained a supplemental VA 
opinion, requiring the examiner's additional contact with the 
veteran (by telephone), in October 2004.

The Board observes that the veteran has not identified any 
additionally available evidence for consideration in his 
appeal.  Under the facts of this case, then, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran in this case, and 
that the record is now ready for appellate review.

Review of the Evidence

In connection with the pending claim, the veteran was first 
afforded a VA examination in January 2001.  At this 
evaluation, the veteran stated that he worked during the day 
for a package delivery company, and was taking night classes 
to become a computer scientist.  The examiner noted that 
after his in-service back injury, the veteran initially had a 
hemiparesis of the entire left side of his body (in 1997), 
but now reported only paresis of the left fingertips, low 
back pain radiating down his left leg, and paresthesia of the 
left foot.  The veteran also reported that while he 
previously took two medications for pain relief, he now 
preferred to "tough it out" and not use any medicines.  On 
clinical evaluation, the examiner observed that the veteran 
was very well built and well maintained.  He was able to flex 
the lumbar spine to 85 degrees and extend it to 20 degrees, 
while lateral movement and rotation were both at 0 to 30 
degrees.  Knee jerks could be obtained with augmentation and 
were normal.  The examiner noted that the diagnosis was 
unclear in this case, and observed that while a prior VA 
physician diagnosed lumbosacral strain, the veteran's chart 
listed it as a herniated nucleus pulposus at L4-5 and L5-S1, 
and indicated that he would order additional diagnostic 
testing.  His diagnoses on this date, however, were 
lumbosacral strain and degenerative joint disease of the 
lumbar spine.  

A March 2001 VA magnetic resonance imaging scan (MRI) report 
(as ordered by the January 2001 examiner) indicated that 
there was a loss of the normal lordotic curve of the lumbar 
spine, with minimal retrolisthesis of L5 on S1.  Visualized 
vertebral heights, however, were well maintained.  At L4-L5, 
there was a diffuse disk bulge that minimally impinged on the 
anterior aspect of the thecal sac.  There was also moderate 
degenerative joint disease of the bilateral facet joints, 
with associated thickening of the ligamentum flavum, but the 
central canal and bilateral neural foramina were of 
appropriate caliber.  At L5-S1, there was a broad-based disk 
protrusion that indented the anterior aspect of the thecal 
sac, but there was no central canal stenosis, and the 
bilateral neural foramina were of normal caliber.  The 
recorded impression for the MRI stated that: (1) axial images 
from L3 through S1 demonstrated no neural foraminal stenosis; 
(2) there were mild degenerative disk changes at L4-L5 and 
L5-S1; and (3) there was no central canal stenosis. 

The record also includes the veteran's VA outpatient 
treatment records.  The veteran reported for treatment in 
November 2000 with complaints of "stingers" from the base 
of his neck and down his spine if he stood or sat for too 
long, with these spells occurring two to three times per day.  
It was noted that when the veteran held his head in a set 
position for some time, such as when reading, he also 
experienced left arm and leg numbness.  The assessment after 
this visit was undefined left-sided paresthesia.  The veteran 
was then referred for a neurological consultation, which was 
held in March 2001.  At this visit, it was noted that the 
veteran underwent MRI scans of his brain in service that 
initially showed two lesions, but that the lesions apparently 
disappeared within a few months.  The veteran was observed to 
be well developed and in no apparent distress.  After 
clinical evaluation, the recorded impressions were a history 
of a possible "degeneration disease," with a need to rule 
out multiple sclerosis.  

The veteran was afforded another VA examination in February 
2002.  The examiner had some medical records for review, but 
not the entire claims file.  The veteran reported that his 
lumbar spine gave him pain most of the time, averaging at 8 
out of 10 on a pain scale.  He reported that the pain was 
worse if he sat wrong, or rolled in his sleep, increasing to 
10 out of 10 on the pain scale and diminishing his range of 
motion by about 90 percent.  He indicated that pain 
occasionally radiated down into his left leg.  He reported 
that he occasionally took an over-the-counter pain medication 
for relief.  He stated that fatigue was also a problem, but 
that it did not appear to affect his range of motion.  He 
also reported that he did work out.  He stated that he wore a 
brace when working (apparently in a job where he erected 
fences), but did not use a transcutaneous electrical nerve 
stimulation (TENS) unit.  He told the examiner that he had 
recently seen a chiropractor, but normally went to his 
private physician if he had back problems.    

On clinical evaluation in February 2002, the veteran's gait 
appeared normal.  He was able to stand on his heels and toes 
and to squat normally.  He could flex forward at the waist 
from 0 to 90 degrees.  He was able to extend at his waist 
from 0 to 30 degrees, and also bend to the left and right, as 
well as twist to the left and right, from 0 to 30 degrees.  
He could flex both hips from 0 to 140 degrees, and his thigh 
and calf muscle measurements were the same bilaterally.  
Muscle strength for bundles 10 through 15 bilaterally was at 
5 out of 5.  There was no pain to palpation in the 
lumbosacral area, but there was +2 out of 4 muscle spasm in 
the paraspinous lumbosacral muscles.  There was no scoliosis, 
and no pelvic tilt.  The lordotic curve was flat.  Straight 
leg raising was negative on the right, but mildly positive at 
90 degrees on the left.  The Patrick's sign was negative 
bilaterally.  The veteran's patellar reflex was +1 on the 
left, but the examiner was unable to elicit a reflex on the 
right.  Achilles tendon reflexes were +1 bilaterally.  The 
Babinski sign was negative bilaterally.  Sensation appeared 
to be normal bilaterally.  The VA examiner's diagnosis was 
traumatic injury to the lumbosacral spine, with herniated 
nucleus pulposus at L4-L5 and L5-S1.        

A February 2002 VA X-ray report showed five lumbar-type 
vertebrae in normal alignment.  The disk spaces were normal, 
and the physiological lordosis was preserved.  The sacroiliac 
joints appeared normal.  The impression was a normal 
examination of the lumbar spine.

The veteran underwent a new VA spine examination in April 
2004.  The examiner, the same physician who evaluated the 
veteran in February 2002, had the claims file available for 
review.  The veteran complained of pain in his lumbosacral 
spine that occurred most of the time, and noted that it 
radiated into his left leg.  He opined that his condition had 
worsened over the years.  He described his pain as ranging 
between +3 and +10 on the pain scale, and noted that when it 
was at +10, he had a 100 percent decrease in his range of 
motion.  He reported that his back would occasionally hurt 
when he coughed or sneezed.  He also noted that his back was 
usually stiff when he got out of bed in the morning.  Fatigue 
was a problem, but the veteran could not quantify how much of 
a reduction in range of motion occurred when he had fatigue.  
He stated that he occasionally used a brace, but did not use 
a TENS unit, cane, crutches, walker, or wheelchair.  He 
reported that he worked as a mortgage consultant and had 
never been threatened with job loss, but noted that he had to 
change jobs from his prior work in construction because of 
his back problems.  The examiner observed that at home, the 
veteran's lifestyle had not particularly changed, other than 
he was unable to stay bent in a certain position for any 
length of time and unable to pick up his daughter or similar 
"items."  The veteran indicated that he was not currently 
under medical treatment and did not take any routine 
medication.       

On clinical evaluation in April 2004, the veteran walked with 
a rolling gait.  He could stand on his heels and toes, and 
could squat normally without pain.  He could flex at the 
waist from 0 to 100 degrees, and extend at the waist from 0 
to 30 degrees, with pain at 2+ out of 10.  He could bend at 
the waist to the left and right from 0 to 30 degrees, with 
pain at 4+ out of 10.  He could twist to the left and right 
from 0 to 20 degrees, with pain at 3+ out of 10.  There was 
no pain to palpation in the lumbosacral area, but there was 
+2 out of 4 spasm in the paraspinous lumbosacral muscle.  The 
veteran could flex both hips from 0 to 140 degrees, and the 
examiner stated that he could passively flex the hips from 
140 to 180 degrees with the veteran's report of a stretching 
feeling, but no pain.  After fatiguing the legs, the veteran 
could still flex both from 0 to 140 degrees.  Thigh and calf 
muscles were equal in circumference bilaterally.  Muscle 
strength for bundles 10 through 15 was 5 out of 5 for the 
right leg and 4 out of 5 for the left leg.  There was no 
scoliosis or pelvic tilt, but the lordotic curve was mildly 
flattened.  Straight leg raising, the Patrick's sign, and the 
Babinski's sign were all negative bilaterally.  Patellar and 
Achilles tendon reflexes were +1 out of 4 bilaterally.  
Sensation appeared to be normal in the lower extremities.  
The VA examiner diagnosed traumatic injury to the lumbosacral 
spine, with subsequent herniated nucleus pulposus L4-L5 and 
L5-S1, with residual.  He indicated that pain on flare-ups of 
the lumbar spine disability appeared to be the factor that 
would further limit range of motion at those times. 

The RO requested that the April 2004 VA examiner supplement 
his findings, and in October 2004, the examiner provided an 
addendum report.  For this opinion, the examiner indicated 
that he had spoken to the veteran by telephone.  The veteran 
informed the examiner that he had not really seen any medical 
practitioners for his back problems in about two years, 
because he did not have any insurance.  On review of his 
prior findings, the examiner noted that the veteran's pain, 
reported as ranging from +3 to +10 out of 10, was 
significant, and noted that when it was at the uppermost 
limit of this scale, his range of motion was essentially 0, 
and he would have to go lie down in bed.  The examiner stated 
that the veteran had a diminution in the ability to move his 
back at the time of the April 2004 examination, and that this 
had not changed.  The examiner stated that for the past 12 
months, the veteran had spent about 2 weeks in bed, and that 
he did this himself because he was unable to see a physician 
when he should have, because he was uninsured.  The examiner 
opined that he thought his prior diagnosis should stand.  He 
noted that the veteran was having a significant number of 
back problems that were related to an injury that he 
sustained in service.  He reported that back problems are 
notorious because they usually do not get better, but in 
fact, get worse, as is the case with the veteran.     

The record also contains statements provided by the veteran, 
as well as statements and argument provided by his authorized 
representative, in support of this appeal.  In reaching its 
decision(s) herein, the Board has carefully reviewed, 
considered, and weighed the probative value of all of the 
evidence now of record.

Basic Applicable Law for this Appeal

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2004).  For an increased rating claim, 
however, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is necessary to evaluate the disability from the 
point of view of the veteran working or seeking employment, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in his favor.  38 
C.F.R. § 4.3 (2004).  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2004), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; and pain on movement.  38 C.F.R. § 4.45.

VA modified the rating criteria applicable to the evaluation 
of spine disabilities twice during this appeal.  See 67 Fed. 
Reg. 54,345-54,349 (August 22, 2002), effective September 23, 
2002, [codified as amended at 38 C.F.R. § 4.71a, DC 5293 
(2002)]; see also 68 Fed. Reg. 51,454-51,458 (August 27, 
2003), effective September 26, 2003, [codified as amended at 
38 C.F.R. § 4.71a (2004)].  Because these changes occurred 
while this appeal was pending, the Board must consider the 
new criteria from the dates that they were made effective, 
and also determine whether they are more favorable than the 
prior criteria.  See VAOPGCPREC 7-2003; Karnas v. Derwinski, 
1 Vet. App. 308 (1991), overruled in part by Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5110(g) (West 2002).  The revised criteria may 
not, however, be applied earlier than their effective dates.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2004); DeSousa v. 
Gober, 10 Vet. App. 461, 466-67 (1997), VAOPGCPREC 3-00.  

History of the Claim

Effective from April 13, 1999, the RO service-connected the 
veteran for the disability of herniated nucleus pulposus, L4-
L5 and L5-S1, and assigned it a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 (as in effect 
prior to September 23, 2002) [for evaluation of 
intervertebral disc syndrome (IDS)].  

On November 30, 2000, the veteran filed the pending claim for 
an increased rating for his lumbar spine disability.  Via a 
June 2001 rating decision, the RO determined that the 
veteran's disability warranted an increased rating to 20 
percent under DC 5293, effective from the date of his claim.  
The veteran appealed that determination, requesting a rating 
higher than 20 percent.  

Then, in an October 2004 rating decision and SSOC, the RO 
held that, based upon changes to the criteria applicable to 
the evaluation of IDS, the evidence warranted the assignment 
of a 20 percent evaluation for the orthopedic manifestations 
of this disability, described as herniated nucleus pulposus, 
L4-L5 and L5-S1, with back pain, and rated under 38 C.F.R. 
§ 4.71a, DC 5292 (as in effect from September 23, 2002, 
through September 25, 2003).  The RO also found that a 
separate 10 percent evaluation for the service-connected 
neurological manifestations of this disability, described as 
left leg radiculitis, was warranted under the new criteria, 
and assigned the rating under 38 C.F.R. § 4.124a, DC 8520 
(2004) (for the evaluation of sciatic nerve paralysis).  Both 
evaluations were assigned as in effect from September 23, 
2002, and the RO further held that, after consideration of 
the additional changes to the criteria for rating spine 
disorders effective from September 26, 2003, no higher 
evaluation was warranted for the veteran's disability as of 
that time.  See 38 C.F.R. §4.71a, DC 5235 to DC 5243 (2004).  
The veteran has continued his appeal, and has stated that he 
desires at least a 40 percent evaluation for his disability.  

Entitlement to an Evaluation in Excess of 20 Percent for 
Herniated Nucleus Pulposus, L4-L5 and L5-S1, Prior to 
September 23, 2002

For the period of the claim prior to September 23, 2002, the 
veteran is now in receipt of a 20 percent rating under the 
former 38 C.F.R. § 4.71a, DC 5293, for intervertebral disc 
syndrome (IDS) of moderate severity, characterized by 
recurring attacks.  Under the former DC 5293, an evaluation 
of 40 percent was warranted for cases of severe IDS where 
there are recurring attacks with intermittent relief.  A 
maximum 60 percent evaluation was available where there was 
pronounced IDS, involving persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  

Words such as "severe," "moderate," and "mild" are not 
defined in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2004).  The use of similar terminology by medical 
professionals, although evidence to be considered, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2004).

VA's Office of General Counsel, in a precedent opinion, has 
also held that the former DC 5293 involves loss of range of 
motion, and as such, 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
are still applicable to claims for increased evaluations 
under this diagnostic code.  See VAOPGCPREC 37-97.

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next-higher 40 percent 
evaluation under the provisions of DC 5293 as in effect prior 
to September 23, 2002.  It is acknowledged that the veteran 
complained of pain radiating down into his left lower 
extremity, a disability for which he was, at a later point in 
this appeal, service-connected in relation to this claim

The January 2001 VA examination noted the veteran's 
complaints of residual radiating pain into his left leg, with 
some left foot paresthesia.  On clinical evaluation, however, 
no abnormal neurological findings were documented, and 
reported findings, such as knee jerk, were normal.  The 
veteran's VA treatment reports in November 2000 and March 
2001 show a work-up in light of complaints of left-sided 
paresthesia, but the only conclusion in March 2001 was 
possible "degeneration disease" and a need to evaluate 
further to rule out multiple sclerosis. A March 2001 MRI 
scan, however, concluded that there was no neural foraminal 
stenosis or central canal stenosis.  At the February 2002 VA 
examination, the veteran reported "occasional" radiating 
left leg pain, and on clinical evaluation, the examiner found 
muscle spasm at 2+ out of 4 and mildly positive left straight 
leg raising, while sensation appeared to be normal, and other 
neurological testing was normal.  Follow-up X-ray evaluation 
in February 2002 was also normal.

It is acknowledged that the above record does establish some 
neurological deficit, but the Board cannot conclude that it 
is representative of more than moderate IDS with recurring 
attacks, as contemplated in the now-assigned 20 percent 
rating under DC 5293.  This degree of deficiency does not 
warrant the next-higher 40 percent rating here, particularly 
in light of the many normal neurological findings as 
discussed above.  Accordingly, the Board finds that, in 
consideration of 38 C.F.R. § 4.7, the veteran's disability 
picture, for this period of the claim, more nearly 
approximates the criteria for a 20 percent evaluation for IDS 
under DC 5293. 

The Board has also considered whether other diagnostic codes 
under the former 38 C.F.R. § 4.71a may apply to afford the 
veteran an evaluation in excess of 20 percent for this period 
of the claim.  As such, the former DC 5292 and DC 5295 are 
also for consideration in rating service-connected lumbar 
spine disability.  

The former DC 5292 (for limitation of motion of the lumbar 
spine) provided a 20 percent evaluation where the evidence 
demonstrates moderate limitation of motion.  A maximum 40 
percent rating was for application where there is severe 
limitation of lumbar spine motion.  After review of the 
pertinent record, the Board finds that it demonstrates only 
moderate, and not severe, limitation of lumbar spine motion.  
The January 2001 VA evaluation showed forward flexion from 0 
to 85 degrees and backward bending from 0 to 20 degrees, 
while lateral movement and rotation were both 30/30.  Upon VA 
examination in February 2002, the veteran had forward flexion 
from 0 to 90 degrees and extension from 0 to 30 degrees.  He 
was also able to bend and twist to the left and right from 0 
to 30 degrees.  Moreover, these ranges were not explicitly 
noted by the examiner to be greatly limited by pain.  As 
such, only a 20 percent evaluation is warranted under DC 5292 
as well.  38 C.F.R. § 4.7.

The former DC 5295 (for lumbosacral strain) provided a 20 
percent rating when there was evidence of muscle spasm on 
extreme forward bending or a unilateral loss of lateral spine 
motion when in a standing position.  A maximum 40 percent 
rating was assigned for severe lumbosacral strain, with a 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or at 
least some of the above with abnormal mobility on forced 
motion.  While there was evidence in February 2002 of muscle 
spasm (as required for a 20 percent rating under DC 5295), 
there is no evidence in the pertinent records of any of the 
aforementioned criteria for a 40 percent evaluation, with the 
exception of a finding of mild degenerative changes at L4-L5 
and L5-S1 on the March 2001 MRI scan report (suggestive of 
some likely joint space narrowing).  The Board therefore 
finds that the evidence more nearly approximates the 
assignment of only a 20 percent rating under DC 5292 as well, 
and so use of this alternative diagnostic code also cannot 
afford the veteran a rating higher than currently assigned 
under DC 5293.  38 C.F.R. § 4.7. 

The remaining diagnostic codes under the former 38 C.F.R. 
§ 4.71a for rating service-connected spine disabilities 
either concern other areas of the spine, such as cervical, 
dorsal, or sacroiliac (DC 5287, DC 5288, DC 5290, DC 5291, DC 
5294) and are therefore not for consideration in the 
evaluation of the veteran's lumbar spine disability, or 
require evidence of vertebral fracture (DC 5285) or complete 
ankylosis of the spine (DC 5286), neither of which is 
documented in this case.  As such, none of these additional 
codes are available to afford the veteran a rating in excess 
of 20 percent for his lumbar spine disability prior to 
September 23, 2002.

Lastly, the Board notes that even with consideration of 
additional functional limitation as due to such factors as 
pain, weakness, fatigability, and incoordination, the Board 
finds that there has been no demonstration of disability 
comparable to severe IDS where there are recurring attacks 
with intermittent relief (DC 5293), severe limitation of 
lumbar spine motion (DC 5292), or severe lumbosacral strain 
(DC 5295), as would afford the veteran a higher 40 percent 
rating for the period in question under the former 38 C.F.R. 
§ 4.71a.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  In finding that DeLuca 
considerations do not warrant an increased rating for this 
period of the claim, the Board acknowledges the veteran's 
fairly persistent complaints of pain (described as occurring 
"most of the time" to the February 2002 VA examiner).  
Moreover, it is acknowledged that such pain has been 
objectively demonstrated on examination.  The evidence for 
the period in question, however, establishes that the veteran 
was able to maintain employment, continue activities at home, 
work out and maintain his physique, and use little to no pain 
medication.  His condition, on examination was never 
described or referred to in terms such as "severe." And, 
although the veteran reported fatigability, he was unsure as 
to whether it impacted his range of motion.  The Board 
therefore finds that any such documented DeLuca factors have 
already been accounted for in the presently assigned 20 
percent evaluation for the period in question, and that the 
pertinent medical evidence does not demonstrate functional 
limitation commensurate with the next-higher disability 
rating under any available diagnostic code.  

Entitlement to an Evaluation in Excess of 20 Percent for 
Herniated Nucleus Pulposus, L4-L5 and L5-S1, with Back Pain, 
from September 23, 2002, to September 25, 2003   

As revised effective September 23, 2002, DC 5293 states that 
IDS is to be evaluated either based upon the total duration 
of incapacitating episodes over the past 12 months, or, in 
the alternative, by combining under 38 C.F.R. § 4.25 (2004) 
the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under DC 5293, as in effect from September 23, 2002, through 
September 25, 2003, a 10 percent evaluation is warranted for 
IDS where the evidence shows incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent rating applies where 
there are incapacitating episodes having a total duration of 
at least two weeks, but less than four weeks during the past 
12 months.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the last 12 months.  
Finally, a 60 percent rating is warranted where the evidence 
reveals incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  Note (1) to this 
version of DC 5293 defines an "incapacitating episode" as 
"a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician, while "chronic 
orthopedic and neurologic manifestations" are "orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so." 

The Board specifically notes that for this period of the 
claim, there is no additional pertinent medical evidence for 
consideration (other than the aforementioned and previously 
discussed January 2001 and February 2002 VA examination 
reports, the November 2000 and March 2001 VA treatment 
reports, March 2001 MRI scan, and February 2002 X-Ray 
report).

The Board first observes that the pertinent evidence for this 
period of the claim does not establish the occurrence of 
incapacitating episodes, as defined by Note 1 to DC 5293.  In 
fact, the pertinent record does not show that any bed rest 
was prescribed by a physician.  As such, the revised version 
of DC 5293, in effect from September 23, 2002 to September 
25, 2003, cannot serve as a basis for an increased rating in 
light of incapacitating episodes.

Under this revised version of DC 5293, however, the Board 
must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the veteran's 
lumbar spine disability, when combined under 38 C.F.R. § 4.25 
with evaluations for all other disabilities, results in a 
higher combined rating.  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's  lumbar spine disability.  
This analysis, especially in light of the receipt of no 
additional pertinent medical evidence for consideration for 
this period of the claim, mirrors the Board's earlier 
discussion as to whether the veteran was eligible for an 
evaluation in excess of 20 percent under any other diagnostic 
code besides the former DC 5293 for the period of the claim 
prior to September 23, 2002.  For the instant period of the 
claim, from September 23, 2002, to September 25, 2003, VA 
made no changes to any of the remaining codes under 38 C.F.R. 
§ 4.71a (only to DC 5293), and so the remaining rating 
criteria with respect to the evaluation of service-connected 
spine disabilities are the same at this point.

Accordingly, the Board therefore finds that, for the reasons 
discussed earlier, the documented orthopedic manifestations 
of the veteran's lumbar spine disability, coupled with 
objectively confirmed complaints of pain, warrant the 
assignment of a 20 percent evaluation for the period of the 
claim from September 23, 2002, to September 25, 2003.  Again, 
the consideration of pain in assigning this evaluation is 
appropriate, and conforms to the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, as well as DeLuca.  The Board 
observes that the RO selected DC 5292 (for limitation of 
motion of the lumbar spine) as the accurate diagnostic code 
for the orthopedic manifestations of the veteran's lumbar 
spine disability for this period of the claim, and so the 
Board will utilize it as well (again noting that no other 
available diagnostic code under the former 38 C.F.R. § 4.71a 
can afford him an orthopedic evaluation in excess of 20 
percent). 

As to the determination of an appropriate rating for the 
neurological manifestations of the veteran's lumbar spine 
disability, the Board finds that, in light of low back and 
left lower leg involvement, potentially relevant diagnostic 
codes are located at 38 C.F.R. § 4.124a (2004).  These codes 
include DC 8520 (for the sciatic nerve), DC 8521 (for the 
external popliteal nerve/common peroneal), DC 8522 (for the 
musculocutaneous nerve/superficial peroneal), DC 8523 (for 
the anterior tibial nerve/deep peroneal), DC 8524 (for the 
internal popliteal nerve/tibial), and DC 8529 (for the 
external cutaneous nerve of the thigh).  

The pertinent neurological findings for this period of the 
claim include complaints of occasional radiating left leg 
pain and some numbness, with positive left straight leg 
raising and muscle spasm testing in February 2002, but also 
show many other normal findings after clinical testing, and 
include findings of neural foraminal stenosis or central 
canal stenosis on the March 2001 MRI scan.

The Board observes that the RO selected DC 8520 (for 
paralysis of the sciatic nerve) as most representative of the 
veteran's neurological manifestations of his lumbar spine 
disability, and so the Board will also utilize that 
diagnostic code.  In its October 2004 determinations of 
record, the RO explained that although the evidence had not 
really established the presence of stenosis, the veteran had 
continually reported radicular symptoms, and there were some 
compatible clinical findings of record for his reports of 
pain radiating from his low back into his left leg.  The RO 
found that a 10 percent rating under DC 8520, for mild and 
incomplete paralysis, was the most appropriate evaluation for 
assignment, and in light of the many normal neurological 
findings of record, the Board agrees that no more than a 10 
percent evaluation under DC 8520 is appropriate at this time.  
And, given that the impairment appears to involve only the 
sciatic nerve, evaluation under other neural codes is not for 
consideration.

In sum, as required by the revised version of DC 5293, in 
effect from September 23, 2002 to September 25, 2003, the 
Board has considered the chronic orthopedic and neurologic 
manifestations of the veteran's lumbar spine disability, and 
finds that under the revised criteria, the veteran is 
entitled to a 20 percent rating under DC 5292 for his 
orthopedic manifestations and to a 10 percent evaluation 
under DC 8520 for his neurologic manifestations.  38 C.F.R. 
§ 4.71a.

The separate orthopedic and neurologic evaluations must now 
be combined under 38 C.F.R. § 4.25, along with the 
evaluations assigned to the veteran's other service-connected 
disabilities.  His only other service-connected disability is 
tinnitus, rated at 10 percent disabling, effective from 
August 19, 2002.  38 C.F.R. § 4.25 directs a procedure for 
determining a combined rating using its Combined Ratings 
Table (Table).  The highest rated (most disabling conditions) 
are considered first, with less disabling conditions factored 
in later according to the percentage level of disability.  
Applying the Table here, the 20 percent rating for orthopedic 
manifestations of lumbar spine disability is initially 
combined with the first 10 percent rating for neurological 
manifestations of lumbar spine disability, resulting in a 
"raw" combined rating of 28 percent.  Then, the 28 percent 
rating is combined with the next 10 percent rating for 
tinnitus, for a new "raw" combined rating of 35 percent.  
This final "raw" rating must next be converted to the 
nearest degree divisible by 10, and all raw ratings ending in 
5's must be adjusted upward.  The veteran's raw 35 percent 
rating thus becomes a final combined rating of 40 percent.  
This combined rating exceeds the combined 30 percent 
evaluation that was in effect for this period. 

Thus, the revised version of DC 5293, as in effect from 
September 23, 2002 to September 25, 2003, entitles the 
veteran to an increased combined disability evaluation of 40 
percent, if he is rated separately for the orthopedic and 
neurologic manifestations of his lumbar spine disability.  As 
such, the evidence supports the award of a separate 20 
percent rating for the orthopedic manifestations of lumbar 
spine disability, and a separate 10 percent rating for the 
neurologic manifestations of lumbar spine disability, for the 
period of the claim from September 23, 2002, to September 25, 
2003.  And, as discussed above, there is no basis for higher 
separate evaluations in excess of those amounts (for this 
period of the claim).  

Entitlement to an Evaluation in Excess of 20 Percent for 
Herniated Nucleus Pulposus, L4-L5 and L5-S1, from September 
26, 2003

As opposed to the previously discussed changes applicable to 
DC 5293 and effective from September 23, 2002, through 
September 25, 2003, the entire schedule for the evaluation of 
spine disabilities was later revised, effective from 
September 26, 2003.  Under a new general rating formula, the 
diagnostic codes for spine disabilities were relabeled from 
DC 5235 to DC 5243, but DC 5243, addressing IDS, continued to 
embody the aforementioned revised provisions of DC 5293 (as 
effective from September 23, 2002) with respect to the 
evaluation of incapacitating episodes.  Accordingly, the new 
diagnostic codes for rating spine disabilities are: DC 5235 
(vertebral fracture or dislocation); DC 5236 (sacroiliac 
injury and weakness); DC 5237 (lumbosacral or cervical 
strain); DC 5238 (spinal stenosis); DC 5239 
(spondylolisthesis or segmental instability); DC 5240 
(ankylosing spondylitis); DC 5241 (spinal fusion); DC 5242 
(degenerative arthritis of the spine; see also DC 5003); and 
DC 5243 (IDS).

This new schedule states that to evaluate any of the spine 
disabilities at DC 5235 to DC 5243 (unless DC 5243 is 
evaluated under the Formula for Rating IDS Based on 
Incapacitating Episodes), with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following criteria should be used:

100 percent for unfavorable ankylosis of the entire spine;

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;

40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30 percent for forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; 

and 

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. 

38 C.F.R. § 4.71a (2004).

The new general rating formula also includes several notes 
applicable to the current evaluation of spine disabilities:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code;

Note (2):  (See also 38 C.F.R. § 4.71a, Plate V.)  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is 0 to 45 degrees, extension is 0 to 45 degrees, left 
and right lateral flexion are 0 to 45 degrees, and left and 
right lateral rotation are 0 to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are 0 to 30 degrees, and left and right lateral rotation are 
0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion; 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted;

Note (4):  Round each range of motion measurement to the 
nearest five degrees;

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis; 

and

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a.

The Board further observes that because the new formula for 
rating spine disabilities specifically contemplates pain, 
additional consideration of DeLuca and 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 in order to increase an evaluation based 
upon additional impairment from pain during flare-ups is not 
for application.

As noted above, in addition to evaluating IDS (DC 5243) under 
the general rating formula for diseases and injuries of the 
spine, IDS may also be rated on incapacitating episodes, 
depending on whichever method results in the higher 
evaluation when all service-connected disabilities are 
combined under 38 C.F.R. § 4.25.  Again, the rating criteria 
for IDS remain the same as those effective September 23, 
2002.  As discussed earlier for the period of the claim from 
September 23, 2002, to September 25, 2003, the preponderance 
of the competent evidence of record was against the 
assignment of an evaluation in excess of 20 percent for 
incapacitating episodes of IDS, as there were no such 
episodes on record at that time.  As to the current record, 
the April 2004 VA examiner did note that the veteran reported 
the occurrence of these episodes for approximately two weeks 
over the past year, but not as the result of direction from a 
physician.  As such, the Board cannot consider this to be 
sufficient evidence of incapacitating episodes, but in any 
case, the Board notes that even if this was sufficient 
evidence, under the rating criteria, such episodes would 
still only warrant a 20 percent rating under DC 5293.   

The Board notes that separate orthopedic and neurological 
manifestations have been continued by the RO from September 
23, 2002, forward, and the Board agrees that this 
determination is the most favorable to the veteran.  For the 
period of the claim from September 26, 2003, the Board has 
already evaluated the veteran's entitlement to more than 10 
percent for the service-connected neurological manifestations 
of lumbar spine disability.  See Note 1 under the general 
rating formula for disease or injury of the spine.  As to his 
entitlement to a higher orthopedic evaluation from September 
26, 2003, for lumbar spine disability, the Board finds that 
more than a 20 percent rating is not currently warranted, for 
the reasons discussed below.  

The Board holds that the current and competent evidence of 
record is against the assignment of an evaluation in excess 
of 20 percent for the veteran's lumbar spine disability as 
based upon the general rating formula for disease or injury 
of the spine, effective from September 26, 2003.  Assignment 
of evaluations under the general rating formula is largely 
premised upon range of motion findings, and the pertinent 
evidence of record for this period of the claim (the April 
2004 and October 2004 VA examination reports) revealed 
findings of forward flexion from 0 to 100 degrees, extension 
from 0 to 30 degrees, lateral flexion to the left and right 
from 0 to 30 degrees, and lateral rotation to the left and 
right from 0 to 20 degrees.  

The Board accordingly finds that a 100 or 50 percent rating 
is not warranted under the general rating formula because 
these evaluations require unfavorable ankylosis of the entire 
spine or thoracolumbar spine, which is not shown by the 
evidence.  Applicable portions of the criteria for a 40 
percent evaluation for the veteran's lumbar spine disability 
require either a finding of favorable ankylosis of the entire 
thoracolumbar spine, or of forward flexion of the 
thoracolumbar spine to 30 degrees or less, which is also not 
shown by the evidence.  A 30 percent rating applies only to 
evaluation of cervical spine disability, and so it is not 
available for assignment in the veteran's case.  Thus, based 
upon analysis under the general formula for rating diseases 
and injuries of the spine, the veteran remains entitled to no 
more than his current 20 percent evaluation for his 
orthopedic manifestations of lumbar spine disability, for the 
period of the claim from September 26, 2003.

Closing Considerations

After review of all of the evidence and information of record 
in support of this appeal, the Board has also contemplated 
referral for extraschedular evaluation of the veteran's 
aforementioned service-connected neurologic and orthopedic 
lumbar spine disabilities, but finds that there has been no 
showing that either of these disabilities, on their own, 
have: (1) caused marked interference with employment beyond 
the interference contemplated in the currently assigned 
evaluations of record; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, then, further 
development in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2004) is not warranted.  See 38 C.F.R. § 4.1; 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against each of the claims 
on appeal, and so they must all be denied.


ORDER

An evaluation in excess of 20 percent for herniated nucleus 
pulposus, L4-L5 and L5-S1, is denied.


                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


